Exhibit 10(ee)



FPL GROUP, INC.
EMPLOYEE RETENTION BONUS PLAN

SECTION 1.  General.  Effective December 18, 2005, FPL Group, Inc., hereby
establishes the FPL Group, Inc., Employee Retention Bonus Plan to provide
certain employees of the Company and Affiliates with an incentive to remain in
the employment of the Company or an Affiliate. This Plan is intended to
constitute a bonus program within the meaning of U.S. Department of Labor
Regulation Section 2510.3- 2(c), and not an "employee pension benefit plan", as
defined in Section 3(2) of the Employee Retirement Income Security Act of 1974,
as amended.

SECTION 2.  Definitions.  The following terms when used in this Plan shall have
the designated meaning:

(a)  "Administrator" shall mean the officer or officers of the Company
designated by the Compensation Committee of the Board, or, in the absence of
such designation, the Vice President of Human Resources of the Company.

(b)  "Affiliate" shall mean (i) any Person that, directly or indirectly,
controls, is controlled by or is under common control with the Company
(excluding any trustee under, or any committee with responsibility for
administering, any plan) or (ii) an entity in which the Company has a
significant equity interest, as determined by the Administrator in its sole
discretion.

(c)  "Average Annual Incentive Compensation" shall mean the average of a
Participant's two annual incentive awards under the Company's annual incentive
plan earned by the Participant with respect to each of the two calendar years
prior to the year of the Closing; provided, however, that (I) if the Participant
has not been employed by the Company or an Affiliate for a sufficient period to
have received two annual incentive awards, "Average Annual Incentive
Compensation" shall mean (A) the annual incentive award that the Participant
received with respect to the year prior to the year of the Closing, if the
Participant received an award with respect to such year, or (B) the
Participant's target annual incentive award for the year in which the Closing
occurs, if the Participant has not yet received an annual incentive award from
the Company or an Affiliate prior to the Closing, and (ii) for any year during
which an annual incentive award was prorated because the Participant was
employed by the Company or an Affiliate for a period of less than a full year,
such award shall be annualized for purposes of determining the Participant's
"Average Annual Incentive Compensation". The Administrator's determination of a
Participant's Average Annual Incentive Compensation shall be binding and
conclusive.

(d)  "Base Pay" shall mean a Participant's annual base salary or wages as of the
Closing Date (except as otherwise provided herein). The Administrator's
determination of Base Pay shall be binding and conclusive.

(e)  "Board" shall mean the Board of Directors of the Company.

(f)  "Cause" to terminate a Participant's employment shall exist if the
Participant (i) engages in one or more acts constituting a felony or involving
fraud or serious moral turpitude, thefts, unethical business conduct or conduct
that seriously impairs the reputation of the Company or any Affiliate;
(ii) wilfully and repeatedly refuses (except by reason of incapacity due to
accident or illness) to substantially perform his or her duties;
(iii) misappropriates assets of the Company or any Affiliate; (iv) engages in
gross or wilful misconduct that is materially injurious to the Company;
(v) violates the Company's Code of Conduct; (vi) knowingly or grossly
negligently engages in any misconduct, or knowingly or grossly negligently fails
to prevent any misconduct, in each case that leads to the material noncompliance
of the Company with any financial reporting requirement under the Federal
securities laws or causes the Company to be required to prepare a material
accounting restatement; (vii) engages in one or more acts constituting a
material violation of the Sarbanes-Oxley Act of 2002, as amended; (viii) uses
drugs or alcohol in a manner that significantly interferes with the
Participant's duties to the Company or its Affiliates; or (ix) engages in
conduct or activities that constitute disloyalty to the Company or any
Affiliate. The Administrator's determination of Cause shall be binding and
conclusive.

(g)  "Closing" shall mean the consummation of the transactions contemplated by
the Merger Agreement.

(h)  "Closing Date" shall mean the date of the Closing.

(i)  "Code" shall mean the Internal Revenue Code of 1986, as amended.

(j)  "Company" shall mean FPL Group, Inc., and any successor.

(k)  "Director" shall mean an individual who is a member of the Board.

(l)  "Disability", with respect to a Participant, shall mean a disability that
would entitle a Participant to long-term disability benefits under the Company's
long-term disability plan in which such Participant participates.

(m)  "Executive Officer" means an "officer" (as defined in Securities and
Exchange Commission Rule 16a-1(f)) of the Company.

(n)  "Merger Agreement" shall mean the Agreement and Plan of Merger among the
Company, Constellation Energy Group, Inc., and [Merger Sub], dated as of
December 18, 2005.

(o)  "Participant" shall mean an employee selected to participate in this Plan
pursuant to Section 3.

(p)  "Person" shall mean any individual, corporation, partnership, association,
joint-stock company, trust, unincorporated organization, government or political
subdivision thereof or other entity.

(q)  "Plan" shall mean this FPL Group, Inc., Employee Retention Bonus Plan.

(r)  "Retention Bonus" shall mean the cash bonus payable to a Participant
pursuant to this Plan.

SECTION 3.  Participation. The Administrator shall select as Participants those
individuals who are critical to the ongoing operations of the Company or any
Affiliate, those whose departure would cause substantial disruption to
operations or customer service and those who are instrumental and absolutely
needed between the signing of the Merger Agreement and the Closing, including
those who are critical to due diligence, Closing and post-Closing activities, in
each case as determined by the Administrator in its sole discretion; provided,
however, that the selection of Executive Officers as Participants shall be
determined by the Compensation Committee of the Board, in its sole discretion.
The Administrator, with respect to Participants who are not Executive Officers,
or the Compensation Committee of the Board, with respect to Participants who are
Executive Officers, shall designate employees eligible to participate in this
Plan by written notice to the employee, and shall assign each Participant so
designated to a level of benefits, as set forth in Section 5.

SECTION 4.  Entitlement to Benefits. A Participant who satisfies the
requirements for receipt of a Retention Bonus set forth herein shall be entitled
to receive part or all of his or her Retention Bonus, as provided in Sections 5,
6, 7 and 8.

SECTION 5.  Benefits. Each Participant shall be designated as a Level I
Participant, a Level II Participant, a Level III Participant or a Level IV
Participant. Such designation will be made by the Administrator, in its sole
discretion, for Participants who are not Executive Officers, and by the
Compensation Committee of the Board, in its sole discretion, for Participants
who are Executive Officers. Retention Bonuses under this Plan shall be
determined as follows

(a)  Level I - Each Level I Participant shall be eligible to receive a Retention
Bonus in an amount equal to two times the sum of his or her (x) Base Pay and
(y) Average Annual Incentive Compensation.

(b)  Level II - Each Level II Participant shall be eligible to receive a
Retention Bonus in an amount equal to two times his or her Base Pay.

(c)  Level III - Each Level III Participant shall be eligible to receive a
Retention Bonus equal to 1.5 times his or her Base Pay.

(d)  Level IV - Each Level IV Participant shall be eligible to receive a
Retention Bonus equal to one times his or her Base Pay.

The exact amount of each Participant's Retention Bonus shall be determined by
the Administrator, with respect to Participants who are not Executive Officers,
and by the Compensation Committee of the Board, with respect to Participants who
are Executive Officers, and communicated to the Participant in writing.

SECTION 6.  Requirement of Continued Employment. Subject to Sections 7 and 8,
(a) a Participant shall be entitled to receive payment of the first 50% of his
or her Retention Bonus only if he or she remains actively employed by the
Company or an Affiliate through the Closing Date and (b) a Participant shall be
entitled to receive payment of the second 50% of his or her Retention Bonus only
if he or she remains actively employed by the Company or an Affiliate through
the first anniversary of the Closing Date.

SECTION 7.  Payment in the Event of Termination of Employment by the Company
without Cause. If a Participant's employment is terminated without Cause (other
than by reason of death or Disability) by the Company and its Affiliates prior
to the Closing Date, the Participant shall receive the full Retention Bonus that
would have been payable to him or her pursuant to Section 6 had he or she
remained actively employed by the Company or an Affiliate through the first
anniversary of the Closing Date, as soon as administratively practicable after
the Closing Date and conditioned upon the Closing. In such case, for purposes of
determining the amount of the Participant's Retention Bonus, (a) Base Pay shall
be determined as of the date of termination of employment and (b) for purposes
of calculating the Participant's Average Annual Incentive Compensation,
references to the year of the Closing in such term shall instead refer to the
year of the Participant's termination of employment. If a Participant's
employment is terminated without Cause (other than by reason of death or
Disability) by the Company and its Affiliates after the Closing Date and before
the first anniversary of the Closing Date, the Participant shall receive the
second 50% of his or her Retention Bonus that would have been payable to him or
her pursuant to Section 6(b) had he or she remained actively employed by the
Company or an Affiliate through the first anniversary of the Closing Date, as
soon as administratively practicable after the date of such Participant's
termination of employment. Following a Participant's termination of employment,
in order for the Participant to be entitled to receive any payment pursuant to
this Section 7, the Participant must execute a waiver and release in such form
and containing such terms and conditions as may be acceptable to the Company.
Notwithstanding the foregoing, no amount shall be paid or payable hereunder if
the Closing does not occur for any reason whatsoever.

SECTION 8.  Payment in the Event of Death or Disability. (a) In the event of a
Participant's death or Disability prior to the Closing Date, the Participant
shall receive the full Retention Bonus that would have been payable to him or
her pursuant to Section 6 had he or she remained actively employed by the
Company or an Affiliate through the first anniversary of the Closing Date, as
soon as administratively practicable after the Closing Date and conditioned upon
the Closing. In such case, for purposes of determining the amount of the
Participant's Retention Bonus, (a) Base Pay shall be determined as of the date
of death or Disability and (b) for purposes of calculating the Participant's
Average Annual Incentive Compensation, references to the year of the Closing in
such term shall instead refer to the year of the Participant's death or
Disability. In the event of a Participant's death or Disability after the
Closing Date and before the first anniversary of the Closing Date, the
Participant shall receive the second 50% of his or her Retention Bonus that
would have been payable to him or her pursuant to Section 6(b) had he or she
remained actively employed by the Company or an Affiliate through the first
anniversary of the Closing Date, as soon as administratively practicable after
the date of death or determination of Disability. Following a Participant's
death or Disability, in order for a Participant or his or her beneficiaries or
legal representatives to be entitled to receive any payment pursuant to this
Section 8, the Participant or such beneficiaries or legal representatives must
execute a waiver and release in such form and containing such terms and
conditions as may be acceptable to the Company. Notwithstanding the foregoing,
no amount shall be paid or payable hereunder if the Closing does not occur for
any reason whatsoever.

(b)  If a Participant shall be or become incompetent to receive any payments
under this Section 8, the Company, in its sole and absolute discretion, may make
payment in one or more of the following ways: (i) directly to such Participant;
(ii) to his or her legal guardian or conservator; or (iii) to his or her spouse
or to any person charged with his or her support, to be expended for his or her
benefit. The decision of the Company shall be final and binding upon all parties
in interest. Any such payment shall completely discharge the obligation of the
Company with regard to such payment.

(c)  Upon the death of a Participant, benefits payable to the Participant under
this Plan shall be paid to the spouse to whom the Participant was married on the
date of his or her death. If the Participant was not married at the time of his
or her death, such benefits shall be paid to the Participant's estate.

SECTION 9.  Timing of Payment. (a) Except as otherwise set forth in Sections 7
and 8, payment of the first 50% of the Retention Bonus to a Participant who has
satisfied the requirements of Section 6(a) shall be made as soon as
administratively practicable after the Closing Date, and payment of the second
50% of the Retention Bonus to a Participant who has satisfied the requirements
of Section 6(b) shall be made as soon as administratively practicable following
the first anniversary of the Closing Date.

(b)  Payment of the Retention Bonus under the provisions of Section 7 shall be
made as set forth in Section 7.

(c)  Payment of the Retention Bonus under the provisions of Section 8 shall be
made as set forth in Section 8.

SECTION 10.  Manner of Payment. Payment of amounts due under this Plan shall be
made by Company check mailed to the Participant at the last known address of the
Participant in the possession of the Company.

SECTION 11.  Withholding. Federal, state, local and other taxes may be deducted
and withheld from any amounts payable under this Plan as required pursuant to
any applicable law or regulation.

SECTION 12.  Breach by Participant. The Company shall have the right to
terminate payments to a Participant if the Participant breaches his or her
obligations under this Plan.

SECTION 13.  Administration. The Administrator shall have full power and
authority to carry out the provisions of this Plan (except where such authority
is reserved in the Compensation Committee of the Board), including the authority
to construe, interpret and administer this Plan, to select the employees to
become Participants and to determine the level of benefits to be provided to
each Participant. Decisions of the Administrator shall be final, conclusive and
binding on all parties. The Compensation Committee of the Board has all the
power and authority of the Administrator and may act in lieu of the
Administrator at any time.

SECTION 14.  Confidentiality. Each Participant's participation in this Plan and
designation for a particular Retention Bonus is confidential, except to the
extent that such participation or designation is required to be disclosed for
purposes of the Federal securities laws. To the extent that the participation of
a Participant in this Plan or the designation of a Participant for a particular
Retention Bonus is not required to be disclosed for purposes of the Federal
securities laws, (a) the Participant shall not disclose, publicize or discuss
such Participant's participation in this Plan or such Participant's Retention
Bonus with anyone, except his or her spouse, attorney, accountant and/or manager
or supervisor, or as may be required by law or ordered by a court with valid
jurisdiction over such matter, (b) in the event that the Participant discloses
his or her participation in this Plan or his or her Retention Bonus to his or
her spouse, attorney, accountant and/or manager or supervisor, it shall be the
Participant's duty to advise said individual(s) of the confidential nature of
such Participant's participation in this Plan and his or her Retention Bonus and
to direct such individuals not to disclose, publicize, or discuss such
Participant's participation in this Plan and his or her Retention Bonus, except
as may be required by law or ordered by a court with valid jurisdiction over
such matter and (c) if the Participant discloses, publicizes, or discusses his
or her participation in this Plan or his or her Retention Bonus with anyone
other than his or her spouse, attorney, accountant and/or manager or supervisor,
or except as may be required by law or ordered by a court with valid
jurisdiction over such matter, the Participant shall forfeit the right to
payment of the Retention Bonus.

SECTION 15.  Assignment of Benefits. No Participant shall have any right to
assign, pledge, hypothecate, anticipate or in any way create a lien upon any
amounts payable hereunder. No amounts payable hereunder shall be subject to
assignment or transfer or otherwise be alienable, either by voluntary or
involuntary act or by operation of law, except as may be otherwise required by
law in connection with marital, dissolution or child support obligations, or be
subject to attachment, execution, garnishment, sequestration or other seizure
under any legal, equitable or other process.

SECTION 16.  Impact of Enactment. (a) Nothing in this Plan shall be deemed to
give any person the right to be retained in the service of the Company or be
deemed to interfere with the right of the Company to discharge any person.

(b)  Nothing contained herein shall preclude a Participant from receiving, in
addition to any benefits provided under this Plan, any payments under any
employee benefit plan established by the Company or any Affiliate or under any
agreement between the Company and the Participant, including any severance
payments payable to a Participant pursuant to any severance plan or agreement
applicable to such Participant.

(c)  Nothing provided herein shall entitle a Participant to any benefits under
any other employee benefit program of the Company other than in accordance with
the terms and provisions of such employee benefit programs.

(d)  No Retention Bonus payable hereunder shall be considered compensation for
purposes of any other benefit plan.

SECTION 17.  Disputes. In the event of a dispute as to the interpretation or
application of or an alleged breach of any provision of this Plan, such dispute
shall be heard by a judge, not a jury, in Palm Beach County, Florida, Circuit
Court, or the United States District Court for the Southern District of Florida.

SECTION 18.  Amendment and Termination. The Administrator may, by written
instrument, amend or terminate this Plan, in whole or in part, at any time, but
in no event shall any amendment or termination adversely affect the rights of
any Participant with respect to this Plan.

SECTION 19.  Miscellaneous. (a) This Plan shall be interpreted and construed
under the laws of the State of Florida without regard to its principles of
conflicts of laws to the extent that the application of the laws of another
jurisdiction would be required thereby.

(b)  This Plan shall be binding upon the Company and any and all of its
successors, assigns and transferees.

(c)  For purposes of this Plan, the singular shall include the plural, unless
the context clearly indicates to the contrary. Headings and sub-headings are for
ease of reference only. If any provision of this Plan is determined to be
invalid, illegal or unenforceable in any jurisdiction, or as to any person, or
would disqualify this Plan under any law deemed applicable by the Administrator,
such provisions shall be construed or deemed amended to conform to applicable
laws, or if they cannot be so construed or deemed amended without, in the
determination of the Administrator, materially altering the intent of this Plan,
such provisions shall be stricken to the extent necessary to comply with
applicable law, and the remainder of this Plan shall remain in full force and
effect.

SECTION 20.  Funding. Benefits payable under this Plan shall constitute an
unfunded general obligation of the Company payable from its general assets, and
the Company shall not be required to establish any special fund or trust for
purposes of paying benefits under this Plan. No Participant shall have any
vested right to any particular assets of the Company as a result of
participation in this Plan, and each Participant shall be a general creditor of
the Company.

SECTION 21.  Section 409A. Notwithstanding any provision of this Plan to the
contrary, in light of the uncertainty surrounding the proper application of
Section 409A of the Code, the Company may make necessary amendments to this Plan
to the extent necessary to avoid imposition of penalties and additional taxes
under Section 409A of the Code. It is intended that the provisions of this Plan
comply with Section 409A of the Code, and all provisions of this Plan shall be
construed and interpreted in a manner consistent with Section 409A of the Code;
however, the Company makes no representations or warranties with respect to the
tax consequences of the provisions of this Plan or any other plan, program,
agreement or arrangement of the Company or any Affiliates, or that they do or
will comply in form or operation with Section 409A of the Code. Notwithstanding
any provision of this Plan to the contrary, any amounts under this Plan that are
payable upon a termination of a Participant's employment with the Company that
would be treated as non-qualified deferred compensation under Section 409A of
the Code will be delayed for six months following the date of any such
termination of employment (or, if earlier, the date the Participant dies) if
required under Section 409A of the Code, and the Participant will not be
entitled to any interest as a result of any such delay.